Weston J.
delivered the opinion of the Court, at the ensuing June term in Penobscot.
John Reed; obtained on credit of Bartels & Baker, merchants in Portland, the goods, for the taking of which this action is brought; but under circumstances of fraud on the pait o,f Reed, which gave to *129them a right to vacate the sale. This fact appeared at the trial; has been assumed in the argument ; and is implied from the certificate making a part of this case, introduced and relied upon by the plaintiff; although it is not distinctly stated in the report.
On the part of the plaintiff it is urged that, as between Reed and himself, the sale to him was good, and that Bartels & Baker having agreed, for a valuable consideration, not to interfere with it, ought not to be permitted so to do. Or that, if their agreement was intended as a waiver of their right to reclaim the goods, by reason of the circumstances under which they were procured from them, it is a virtual and substantial violation of that agreement to attempt to take them from the plaintiff, by attaching them as the property of lleed. JBut upon consideration, wo cannot understand from the certificate, that any thing more was intended or implied, than that Bartels & Baker hereby affirmed tlie sale to Reed, as it was competent lor them to do ; and agreed to look to him for payment therefor, and not to reclaim the goods, by replevin or otherwise, as their property, upon the ground that a fraud had been practised upon them by Reed. They cannot be considered as having agreed that the plaintiff might fraudulently, under the form and pretence of a sale, take possession of these goods, and defeat their right to attach them as the property of Reed. They agreed that the plaintiff might purchase the goods, and that for this purpose they might be considered as belonging to Reed; but by a purchase, we must understand a bona fide purchase, not one infected with fraud. It has been insisted that this construction is too narrow and limited; inasmuch as the plaintiff might have purchased the property of Reed for a valuable consideration and hold it, without obtaining the permission and assent of Bartels & Baker. This is true, provided he was ignorant of the circumstances under which Reed procured them. But it is sufficiently apparent, from the solicitude he discovered to induce them to affirm their sale, and the valuable consideration ho paid them therefor, that he knew that they had a right at their election to vacate the sale, and to reclaim the goods.
The opinion of the court is, that Bariels & Baker, by reason of *130the said certificate, were not restrained from attaching the goods in question, as the property of Reed; and that there must therefore bé

Judgment, on the verdict.